 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          No. 2:13-cr-0100 MCE CKD
12                       Respondent,
13            v.                                        ORDER
14   BARRY RHODES,
15                       Movant.
16

17            Movant is a federal prisoner proceeding on a motion to vacate, set aside, or correct his

18   sentence pursuant to 28 U.S.C. § 2255. Currently before the court is movant’s request to file two

19   confidential psychological reports under seal (ECF No. 74). Respondent has not opposed the

20   request.

21            Good cause appearing, IT IS HEREBY ORDERED that:

22            1. Movant’s request to file exhibits under seal (ECF No. 74) is granted and the six-page

23   confidential psychological report by Dr. Weiss and the three-page confidential psychological

24   report by Dr. Cavanaugh shall be filed under seal and remain sealed until further order of this

25   court.

26   ////

27   ////

28   ////
                                                       1
 1           2. Within seven days of the date of this order, movant shall submit the exhibits to the

 2   Clerk of the Court for filing in accordance with the provisions of Local Rule 141(e)(2).

 3   Dated: December 7, 2018
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7   13:rhod0100.seal

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
